Title: John Hollins to Thomas Jefferson, 18 March 1810
From: Hollins, John
To: Jefferson, Thomas


          
            
              Dear sir
               
                     Baltimore 
                     18th March 1810
            
               Your respects of the 16th past came to hand on the 23rd & in time to order the plaister in the rough; it has been sent some time, of course it ought not to be long out of your possession,
            wishing it safe to hand & that it may give satisfaction—I remain very truly
            
              Yrs &c &c
              
                  Jno Hollins
            
          
          
            
              
                6 Tons plaister paris
                @ $13 is 
                 $78
                —
              
              
                Cartage
                
                
                        2
                .40
              
              
                
                
                
                        $80
                     
                :40
              
            
            
            
            
            
          
        